department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uil legend a b c d e f x --------------------------- in date a foundation the foundation a private_operating_foundation exempt under sec_501 acquired b property adjacent to other_property owned by the foundation this property is known as d d is a research and reference library used in furtherance of the foundation’s exempt purposes the b property had on it one- story remains of a building and was used until for parking to service d and e the board_of directors of the foundation previously approved construction of a building on the b property in furtherance of the foundation’s exempt purposes the building will be used to store the foundation’s collection of research materials and historic objects meeting rooms suitable for lectures and seminars and office space for staff the foundation has previously obtained service approval for a set-aside relating to the construction of this building in the spring of the foundation entered into a contract with a construction firm and construction on the b property began in june of all monies set_aside pursuant to the previous request were expended on this project prior to date and additional_amounts were expended for work occurring before date in early it was anticipated that the construction on the b property would be percent complete by the foundation’s year end march ------ the foundation proposes to set_aside up to -------x for its fiscal_year ending march --- ------ the earlier set_aside was approved by the service and fully expended by the foundation on this project prior to march ------ further set asides and expenditures may be required to complete this multi-year project if construction continues at its present pace on date hurricane katrina ravished the gulf coast area where the foundation is located hurricane katrina caused construction to stop on the b property the foundation has authorized the construction company to resume construction but to date construction has resumed only at a very slow pace as a result of delays due to hurricane katrina thus it is currently anticipated that the construction on the b property will not be percent complete by the foundation’s year end march ------ as previously anticipated the b property is located the f district subject_to regulation with respect to building design among other things the construction will be of a five-story building on the b property based on previous construction renovation and restoration the foundation estimates the total cost of the project at -------x the amounts set_aside for the specific project will be paid within months after the date of the set-aside rulings requested that the set-aside of --------x specifically devoted to the construction of the above described facility meets the requirements of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the regulations so that the set-aside can be treated as a qualifying_distribution expended directly for the active_conduct of exempt_activities for the foundation’s taxable_year ending march ------ law sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set- aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 or may be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments for example a plan to erect a building to house a direct charitable educational or similar exempt activity of the foundation sec_53_4942_b_-1 of the regulations provides in part that any amount set-aside by a foundation for a specific project such as the acquisition restoration or construction of additional buildings or facilities which are to be used by the foundation directly for the active_conduct of the foundation's exempt facilities shall be deemed to be a qualifying_distribution expended directly for the active_conduct of the foundation's exempt facilities if such amount has initially been shown to meet the set-aside_requirements in sec_53_4942_a_-3 of the regulations specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation analysis you have stated that your proposed set-aside will accomplish a purpose described in sec_170 of the code specifically constructing a building to store the foundation’s collection of research materials and historic objects meeting rooms suitable for lectures and seminars and office space for staff the amount set-aside will be used to construct a facility in which to provide these activities the amount you will set_aside will be used to construct a building which will be used in your operations in furtherance of exempt purposes described in sec_170 also the amounts set_aside will be distributed within a 5-year period therefore we find that your proposed set-aside meets the requirements of sec_4942 of the code and sec_53 a -3 b of the regulations the set-aside should satisfy the suitability test because the expenditures are used for the design and construction of the building and could not be made in the taxable_year ending march ------ as required under sec_53_4942_a_-3 of the regulations further you have established to our satisfaction that the project is long-term in nature and is better accomplished by future expenditures than by current ones ruling based on the foregoing we rule that the set-aside of --------x specifically devoted to the construction of the above described facility meets the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly the set-aside can be treated as a qualifying_distribution expended directly for the active_conduct of exempt_activities for your taxable_year ending march ------ we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is conditioned on the understanding that there will by no material changes in the facts upon which it is based please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely andrew f megosh jr manager exempt_organizations technical group enclosure notice
